DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 1, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-10, 12-19, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 7-10, 12-19, and 21-28, claims 1, 19 and 25 recites that the first and second nonwoven fabric excludes knit materials, that the nonwoven fabric material excludes knit materials, and that the nonwoven fabric layer excludes knit materials.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  Absent from Applicants’ specification is any recitation of a nonwoven fabric material excluding knit materials or any recitation of knit materials, such that Applicants clearly intended knit materials to be excluded by the scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-10, 12-19, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 12-19, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,444,822 to Doyle in view of US Pub. No. 2010/0275828 to Stein and USPN 5,333,568 to Meldner.
Regarding claims 1, 7-10, 12-19, and 21-28, Doyle teaches a sailcloth comprising a laminate of a continuous sheet of synthetic resin bonded to an unwoven, warp knit scrim (Doyle, Abstract), such as a dimensionally stable, non-woven knit reinforcement scrim (Id., column 1 lines 45-57).  Doyle teaches that the scrim is a system of spaced, parallel strands laid up in layers with the strands in one layer crossing those in the other layer (Id., column 1 lines 13-34).  Doyle 
Since Doyle teaches and suggests combining two or more non-woven scrims, and since each scrim comprises filaments of polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of Doyle, wherein the sailcloth comprises at least three scrim layers, each layer comprising filaments of polyester laid up at right angles, motivated by the desire of forming a conventional sailcloth based on the totality of the teachings of Doyle.
Doyle does not appear to specifically teach the claimed inner layers and the adhesive bed or carrier matrix.  However, Stein teaches a sailcloth of machine direction including a carrier layer, an intermediate layer with several plies of laid yarn as well as a finishing layer, with the yarns being bonded under pretensions with the carrier layers and the layers joined with each other, the intermediate layer including at least three yarn layers (Stein, Abstract).  Stein teaches that the laid yarns extend in parallel strands at an angle of 55° to 70°, approximately 90° and 110° to 125° in relation to the longitudinal direction, and a parallel family of yarns extends in the machine direction (Id., paragraph 0016).  Stein teaches that especially advantageous are further yarn layers, the yarns of which extending across a range of 20° to 40° and 140° to 160° in relation to the machine direction (Id., paragraph 0018).  Stein teaches that an exemplary yarn orientation of 0°, 30°, 60°, 75°, 90°, 105°, 120°, and 150° (Id., paragraph 0050).  Stein teaches that polyester or aramid yarns can be employed (Id., paragraph 0024).  Stein teaches that for the substrate or carrier layer, woven fabric or sheet can be employed (Id., paragraph 0027), and that 2, and 6 yarn layers (Id., paragraph 0042).  Stein teaches that the inventive arrangement of the reinforcing yarns causes the tensile strength of the cloth to increase, primarily transversely to the machine direction (Id., paragraph 0017).  Stein teaches that reinforcing yarns laid or extending adjacent to each other yield a more than proportional expansion strength, that is the tensile strength of the cloth definitely increases in the extension direction of a yarn due to yarn layers having slightly deviating extension characteristics (Id., paragraph 0020).  Stein teaches that the yarns are arranged at various angles, extending through 0° and 90° in relation to the longitudinal direction, as high strength is achieved in the longitudinal direction of the sail enabling the sails to be adjusted precisely as wind conditions demand (Id., paragraphs 0015-0021).  Stein teaches that optimizing the expansion strength of the cloth transversely allows sails to be as light as possible (Id., paragraph 0022).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of Doyle, wherein the sailcloth comprises the intermediate layer plies, including aramid yarns arranged at the claimed angle in a bed of glue, such as at angles of 0°, 30° and 90°, and wherein all the layers are bonded and pressed together, as taught by Stein, motivated by the desire of forming a conventional sailcloth having predictably increased tensile strength suitable for the intended application. Note that a bed or layer of glue would also appear to be within the scope of the claimed carrier matrix.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of the prior art combination, substituting the tying strand with a pretreatment to improve adhesion of the unidirectional filaments, as taught by Meldner, motivated by the desire of forming a conventional sailcloth comprising unidirectional filaments layers which are joined in a manner known in the art to predictably adhere the filaments while providing stretch resistance and strength, suitable for the intended application, as joining the layers by tying or by an adhesive accomplishes the same purpose in the art.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of the prior art combination, wherein the filaments comprise a diameter, such as within the claimed range, as taught by Meldner, motivated by the desire of forming a conventional sailcloth comprising unidirectional filaments having properties known in the art as being predictably suitable for sailcloths with similar structures.
Doyle does not appear to teach the mass per unit area of the nonwoven fabric layers or the adhesive bed.  However, Stein teaches an exemplary multi-layer sailcloth having a weight of 250 g/m2, and 6 yarn layers (Stein, paragraph 0042).  Since the multi-layer sailcloth of Stein comprises similar layers of laid yarns, it is reasonable for one of ordinary skill to expect that the yarn layers comprise similar or identical weights, and that one of ordinary skill could determine a suitable layer weight based on the desired strength and properties of the resulting composite. Additionally, it is reasonable for one of ordinary skill in the art to expect that the amount of adhesive can predictably vary, as increasing the amount of adhesive or glue further ensures bonding of the layers, while balancing the flexibility.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of Doyle, and adjusting and varying the mass per unit area of each of the nonwoven 
Regarding claims 7 and 8, since Doyle teaches that the strands are desirably laid up at right angles, the filaments are aligned at 0 and 90.  
Regarding claims 21-24, the prior art combination teaches that the non-woven scrims are each a layer of spaced parallel weft strands laid up on a layer of spaced parallel warp strands, wherein the strands are desirably comprised of synthetic fibers in the form of monofilaments, for example, polyester (Doyle, column 1 line 64 to column 2 line 24).  The prior art combination teaches that that the intermediate layers of yarns may comprise aramid yarns which are functionally equivalent to polyester yarns (Stein, paragraph 0024), although aramid yarns have stretch resistant properties (Id., paragraph 0041).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of the prior art combination, wherein the strands of the scrims are filaments of polyester and the inner layers comprise aramid yarns, as suggested by Doyle and Stein, motivated by the desire of forming a conventional sailcloth based on the totality of the teachings of the prior art, based on the desired properties, such as stretch resistance, suitable for the intended application.



Response to Arguments
Applicant’s arguments have been considered but are moot based on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786